[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This case comes to this court on a Motion for Contempt dated August 22, 1992 being #122.00. The parties substantially indicated that the major problem they had was with item 9 of the Motion for contempt which was as follows:
    "The plaintiff has refused to transfer to the defendant the approximate sum of $281,530 from his IRA as set forth in Paragraph 21 thereof". (Paragraph 21 referring to the Memorandum of Decision).
Both sides could not agree on the questions submitted to the court in order to clarify the Decision and they submitted different questions copies of which are attached hereto. The court answers the questions presented in its own way.
The court has reviewed its Memorandum of Decision and particularly Paragraph 4 of Numbered Paragraph 21. That Paragraph provides:
    "The amount left in the IRA after the aforesaid, is approximately $563,060.00. This amount is ordered divided equally between the parties for approximately $281,530.00 each".
It was clearly this court's intention to leave the funds as IRA funds. It was contemplated that the IRA keeping its form as an IRA would be divided equally between the parties in an IRA. So that in a perfect world what the court contemplated was, that the IRA that was in the husband's sole name would be an IRA in the husband's name for one-half and an IRA for the wife's name in one-half. It was not the court's intention to change the form. That Paragraph is clear as this court reads it to express and carry out that intention.
KARAZIN, J.